Citation Nr: 1740703	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  06-37 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness or other qualifying chronic disability.

2.  Entitlement to service connection for a left hand disorder.

3.  Entitlement to an initial rating in excess of 20 percent for gout prior to September 26, 2016, and in excess of 60 percent thereafter.

4.  Entitlement to a rating in excess of 10 percent for right knee traumatic arthritis with a torn ligament.

5.  Entitlement to a separate disability rating for a right knee disability (on the basis of symptomatic residuals of a meniscectomy).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active duty service from April 1981 to July 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

By way of procedural background, in June 2016, the Board denied a rating in excess of 10 percent for right knee traumatic arthritis with a torn ligament and service connection for a left hand disorder.  The Veteran appealed these issues to the Veterans Claims Court.  In March 2017, the Court Clerk vacated the Board's decision and remanded the claims for action consistent with the directives of a joint motion for remand (JMR).

Further, in June 2016 the Board also remanded the Veteran's petitions to reopen claims for service connection for a respiratory condition and gastrointestinal problems as a Statement of the Case (SOC) had not been issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Thereafter, the RO issued a SOC in September 2016; however, the Veteran has not filed a substantive appeal (VA Form 9).  As such, these issues are not before the Board for appellate consideration.

Moreover, the June 2016 Board decision also remanded the claims for (1) an increased rating for gout; (2) service connection for fibromyalgia; and (3) service connection for tinnitus.  Thereafter, in an October 2016 rating decision, the RO granted service connection for tinnitus; as such, this issue is no longer on appeal.  The RO also performed the necessary development and readjudicated the issues for an increased rating for gout and service connection for fibromyalgia in an October 2016 Supplemental SOC (SSOC).  As such, these issues are properly before the Board at this time.  

The issues of (1) rating in excess of 10 percent for right knee traumatic arthritis with a torn ligament; and (2) service connection for a left hand disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Fibromyalgia is not currently diagnosed.

2.  The Veteran underwent a meniscectomy in 1981, which resulted in decreased range of motion of the right knee.  

3.  For the rating period prior to March 1, 2009, the Veteran's gout was not manifested by symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  

4.  Beginning March 1, 2009, the Veteran's gout disability has been manifested by severely incapacitating exacerbations occurring four or more times a year, but does not result in total incapacitation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

2.  For the entire rating period on appeal, the criteria for a separate 10 percent rating, but no higher, for the Veteran's right knee disability, manifested by symptomatic residuals of a meniscectomy, have been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2016).

3.  For the rating period prior to March 1, 2009, the criteria for a rating in excess of 20 percent for gout have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5002, 5017 (2016).

4.  For the rating period from March 1, 2009, to September 25, 2016, the criteria for a rating of 60 percent, but no higher, for gout have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5002, 5017 (2016).

5.  Beginning September 26, 2016, the criteria for a rating in excess of 60 percent for gout have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5002, 5017 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .
    
    Service Connection Analysis for Fibromyalgia

The Veteran contends that his disability is the result of his service in the Persian Gulf.  In the alternative, he asserts that he suffers from muscle pain, muscle spasms and fatigue due to an undiagnosed illness as a result of his service in the Persian Gulf.  

As a threshold matter, the Board notes that military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The Veteran's DD Form-214 indicates that he was awarded the Kuwait Liberation Medal Saudi Arabia, Kuwait Liberation Medial Kuwait and Southwest Asia Service Medal.  The law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service, discussed below, thus are applicable in this case.

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  See 38 C.F.R. § 3.317 (a)(1) (extended from December 31, 2016 by 81 Fed. Reg. 71,382 (October 17, 2016)). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117 (d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  A medically unexplained chronic multi-symptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness.  A "medically unexplained chronic multi-symptom illness" contemplates a "diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a) (2) (ii).

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317 (a).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(2); see Nuemann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order).  Thus, although medical evidence of signs or symptoms is clearly not required to grant a claim, the regulation does require that there be some objective, independently verifiable evidence of the symptoms.  Id. 

Here, service treatment records are negative for complaints, findings or treatments for fibromyalgia.  Post-service treatment records do not reflect a diagnosis of fibromyalgia, but do contain various complaints of muscle and joint pain. 

Pursuant to the Board's June 2016 remand, the Veteran was afforded a VA examination in September 2016.  The examiner indicated that the Veteran had not previously been diagnosed with fibromyalgia.  The Veteran specifically stated that he did not think he had fibromyalgia and had "forgot about having put in the claim."  It was noted that an examination was therefore not required at that time.

The evidence also includes an August 2016 VA Gulf War examination.  The examiner noted that the "Veteran does not have this diagnosis [fibromyalgia] and no history and/or no evidence for this."
Upon review of all evidence of record, the Board finds that none of the competent medical evidence shows the Veteran was diagnosed with fibromyalgia during the pendency of the appeal.  Without an actual diagnosis for the claimed disability, service connection is not warranted for such even under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Simply put, in the absence of proof of present disability there can be no valid claim.  The Veteran himself has also stated that he does not have fibromyalgia.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for fibromyalgia.  The claim must therefore be denied.

Laws and Analysis for Separate Rating for Right Knee Disability

The Veteran maintains that his service-connected right knee disability, diagnosed as arthritis and residuals of a torn ligament, is more severe than what is contemplated by the currently assigned 10 percent rating.  For the reasons discussed below, the Veteran's increased rating claim regarding right knee arthritis and residuals of a torn ligament is being remanded for further development consistent with the March 2017 JMR.

Nonetheless, the Board finds that the evidence currently of record is sufficient to grant a separate rating for symptomatic removal of the semilunar cartilage under Diagnostic Code 5259.  Under this code, a 10 percent rating is the maximum permitted for symptomatic removal of the semilunar cartilage.  

Here, the evidence shows that the Veteran underwent a meniscectomy on the right knee in 1981.  See September 2016 VA knee examination for residuals of gout disability.  The examiner indicated that the Veteran had decreased range of motion in the right knee.  

A July 2003 VA examination report also shows that the Veteran had undergone a right knee meniscectomy after an injury to the knee in 1981.  The Veteran reported that his knee had a lot of crepitus.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent rating for the right knee post-operative cartilage removal is warranted under Diagnostic Code 5259.  The Board notes that the 10 percent rating assigned herein is a separate rating, in addition to the currently assigned 10 percent rating for painful motion.

The Board however finds that a higher (separate) rating in excess of 10 percent for the Veteran's right knee post-operative cartilage removal is not warranted under Diagnostic Code 5259, as a 10 percent rating is the maximum assignable under such code.

Laws and Analysis for Gout Rating

The Veteran is in receipt of a 20 percent rating for his service-connected gout disability for the entire initial rating period prior to September 26, 2016, and in receipt of a 60 percent rating beginning September 26, 2016.

The Veteran's gout is currently rated under DC 5017.  Under such code, gout is rated under the criteria for rheumatoid arthritis at DC 5002.  Pursuant to the provisions of DC 5002, a 100 percent rating is assigned when there is evidence of an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating.  A 60 percent disability evaluation is warranted when there is less symptomatology than the criteria for a 100 percent evaluation but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A 40 percent disability evaluation is warranted when there are symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 20 percent disability evaluation is warranted for one or two exacerbations a year in a well-established diagnosis.  See 38 C.F.R. § 4.71a, DCs 5017, 5002.

VA treatment records show that in August 2006 and March 2007 the Veteran was noted to have "probable acute and chronic gout."  In a July 2008 VA treatment record, the Veteran reported that the medication he used (colchicine) provided "excellent" relief from his gout symptoms.   

A February 2009 VA examination report indicated that the Veteran had gout of the bilateral upper and lower extremities (which was related to service), but did not address the severity of the disability.

The evidence also includes a September 26, 2016, VA examination.  During the evaluation, the Veteran reported that, since his last VA examination in 2009, he had experienced acute gout in his left index finger in addition to the joints previously affected.  The examiner noted that his medical records were consistent with this contention.  The Veteran also reported taking gout medication, but only when he absolutely needed as he was directed to do so by his physician because of comorbid kidney disease.  It was further noted that the medication was partially effective for an acute flare after about 2 days, but flares occurred more often because he was unable to take medication on a daily basis.  When flares occurred, they last anywhere from 4 to 14 days.  Further, when flares of gout affect the lower extremities, the Veteran reported that he had to walk with crutches for the first two days, then switch to his cane until they resolved.  The examiner then indicated that the Veteran's gout required continued medication.  His gout did not result in weight loss or anemia.  Further, the examiner indicated that the Veteran's exacerbations of gout occurred 4 or more times a year and lasted from 2 to 4 weeks.  

Upon review of the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted for the period prior to March 1, 2009.  During this rating period, the evidence does not show that the Veteran had symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  In the July 2008 VA treatment record, the Veteran reported that the medication he used provided "excellent" relief from his gout symptoms.  There was no indication that the Veteran's gout resulted in incapacitating exacerbations occurring three or more times a year. 

The evidence does show however that the Veteran's gout increased in severity after the February 2009 VA examination.  During the September 2016 VA examination, the Veteran specifically reported that since his last VA examination in 2009, he had experienced acute gout in his left index finger, in addition to the joints previously affected.  Resolving any doubt in the Veteran's favor, the Board finds that the Veteran's currently assigned 60 percent rating for incapacitating exacerbations occurring four or more times a year is warranted earlier, beginning March 1, 2009 (the first month following the February 2009 VA examination).  

The Board however finds that a rating in excess of 60 percent beginning March 1, 2009, is not warranted as the evidence does not show that the Veteran's gout is "totally incapacitating."  In this regard, the September 2016 VA examiner indicated that, during non-incapacitating exacerbations of gout, the Veteran was able to move
around when taking his pain medication.  During incapacitating exacerbations, for the first two days of lower extremity (foot or knee) gout flares, the Veteran was unable to walk without crutches for two days due to lower extremity gout flares.  After two days, the flares continued as non-incapacitating exacerbations until they resolved.  The examiner also specifically noted that the Veteran's gout was not manifested by constitutional manifestations associated with active joint involvement which are totally incapacitating.

For these reasons, the Board concludes that a rating in excess of 20 percent for gout is not warranted for the rating period prior to March 1, 2009.  Beginning March 1, 2009, the Veteran's gout disability more nearly approximates a 60 percent rating, but no higher.  

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 
*8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Service connection for fibromyalgia, to include as due to an undiagnosed illness or other qualifying chronic disability, is denied.

For the entire rating period on appeal, the criteria for a separate 10 percent rating, but no higher, for the Veteran's right knee meniscectomy residuals, is granted.

For the rating period prior to March 1, 2009, a rating in excess of 20 percent for gout is denied.

For the rating period from March 1, 2009 to September 25, 2016, a rating of 60 percent, but no higher, for gout is granted, subject to the laws and regulations governing monetary benefits. 

Beginning September 26, 2016, a rating in excess of 60 percent for gout is denied. 


REMAND

Right Knee Arthritis

The March 2017 JMR indicated that a June 2013 VA knee examination was inadequate for rating purposes.  Specifically, the Veteran reported that due to his flare-ups of knee pain, he could not climb steps, bend, or stoop.  Although the June 2013 VA examiner noted that the Veteran had flare-ups that impacted the function of his knee, he failed to discuss the Veteran's limitation of function in terms of degree of additional range of motion loss due to pain on use or flare-ups as required by DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  See also Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  

The Veteran was recently afforded a VA knee examination in September 2016; however, this examination was conducted in connection with the Veteran's service-connected gout disability.  It is unclear from the examination whether the Veteran's flare-ups due to his arthritis correspond with his gout flare-ups.  Moreover, the examiner must discuss the Veteran's limitation of function in terms of degree of additional range of motion loss due to pain on use or flare-ups as a result of his arthritis disability.  Accordingly, a new VA examination is warranted. 

Left Hand Disability

As discussed in the March 2017 JMR, there is conflicting evidence regarding whether the Veteran has a left hand disability.  VA medical records
dated in August 2008 note hyperextension of the Veteran's fingers and minimal osteoarthrosis at the index finger metacarphohalngeal joint.  

A June 2013 VA examiner found no evidence of an abnormality of the left hand.  However, a radiology report dated the same day as the June 2013 VA examination noted a minor abnormality, although a diagnosis was not provided.

In a September 2016 VA hand examination, x-rays of the Veteran's hand were normal and the only diagnosis provided was gout.  

The Board finds that a new VA hand examination and medical opinion is warranted in order to reconcile the above-noted evidence.




Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an appropriate medical professional to evaluate the Veteran's right knee disability (traumatic arthritis with a torn ligament).  The entire claims file should be made available to the examiner and the examiner should indicate that he or she has reviewed the claims file. 

The examiner should:

(a) Conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination. 

The range of motion testing must include active motion, passive motion, weight-bearing, and nonweight-bearing for each joint in question and any paired joint.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b) Indicate whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, easy fatigability, incoordination, or flare-ups.  These findings should be expressed in terms of the additional limitation of motion caused by such factors expressed in degrees.  If these findings cannot reasonably be expressed in terms of degrees, the examiner should explain why.

A rationale must be offered for any opinion expressed.  

2.  Provide the Veteran with a new VA examination to address the nature and etiology of his claimed left hand disability.  The claims file must be made available to the individual designated to provide the opinion.  The examiner is then asked to address the following: 

(a)  List all left hand disabilities currently shown.  (Note: Consider VA medical records dated in August 2008 which noted hyperextension of the Veteran's fingers and minimal osteoarthrosis at the index finger metacarphohalngeal joint).

(b)  For each left hand disability, state whether it is, at least as likely as not (50 percent or greater probability), that the Veteran's disability was incurred in service or is causally related to the Veteran's active duty.

A rationale must be offered for any opinion expressed.  

3.  Thereafter, readjudicate the Veteran's claims.  If any claims are not granted, send the Veteran and his representative a supplemental statement of the case and allow them an appropriate time to respond before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


